                           Case 16-10527-MFW               Doc 4354       Filed 12/04/18        Page 1 of 2



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         In re:                                                              Chapter 11
                                                      1
         TSAWD HOLDINGS, INC., et al.,                                       Case No. 16-10527 (MFW)

                                      Debtors.                               (Jointly Administered)

                                                                             Ref. Docket No. 4340

                       CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 4340

                              The undersigned hereby certifies that, as of the date hereof, he has received no

         answer, objection or other responsive pleading to the Thirty-Second Monthly Application of

         Gibson, Dunn & Crutcher LLP as Co-Counsel to the Debtors and Debtors in Possession for

         Allowance of Compensation and Reimbursement of Expenses Incurred for the Interim Period

         from October 1, 2018 Through and Including October 31, 2018 [Docket No. 4340] (the

         “Application”) filed on November 16, 2018. The undersigned further certifies that a review of

         the Court’s docket in these cases reflects that no answer, objection or other responsive pleading

         to the Application appears thereon. Pursuant to the Notice of Application, objections to the

         Application were to be filed and served no later than 4:00 p.m. (ET) on December 3, 2018.



                                           [Remainder of Page Left Blank Intentionally]




         1
                 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
                 Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
                 Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
                 located at 2305 East Arapahoe Road, Suite 234, Centennial, CO 80122.

                 The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
                 (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
                 Ponce, Inc. (4817).

01:18655396.32
                     Case 16-10527-MFW          Doc 4354       Filed 12/04/18   Page 2 of 2




                       Pursuant to the Order Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses for Professionals entered on March 24, 2016 [Docket No. 806], the

         Debtors are now authorized to pay 80% ($6,044.00) of requested fees ($7,555.00) and 100% of

         requested expenses ($2,056.30) on an interim basis without further Court order.


         Dated:   December 4, 2018
                  Wilmington, Delaware              /s/ Andrew L. Magaziner
                                                   Michael R. Nestor (No. 3526)
                                                   Kenneth J. Enos (No. 4544)
                                                   Andrew L. Magaziner (No. 5426)
                                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253
                                                   mnestor@ycst.com
                                                   kenos@ycst.com
                                                   amagaziner@ycst.com

                                                   -and-

                                                   Robert A. Klyman (CA No. 142723)
                                                   Matthew J. Williams (NY No. 3019106)
                                                   Sabina Jacobs (CA No. 274829)
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   333 South Grand Avenue
                                                   Los Angeles, CA 90071-1512
                                                   Telephone: (213) 229-7000
                                                   Facsimile: (213) 229-7520
                                                   rklyman@gibsondunn.com
                                                   mjwilliams@gibsondunn.com
                                                   sjacobs@gibsondunn.com

                                                   Counsel to the Debtors and
                                                   Debtors in Possession




01:18655396.32
                                                           2
